ORDER
On April 27, 1990, petitioner was suspended from the practice of law for nonpayment of bar dues. On August 16,1990, she applied pursuant to SCR 3.500 for proceedings under SCR 3.667 to be restored to membership.
As the Board of Governors unanimously recommended on January 19, 1991, that petitioner be restored and as it was found that she held a valid non-practice exemption from CLE requirements at the time of her suspension, based upon the record,
IT IS HEREBY ORDERED that upon continued payment of all costs, expenses, and yearly dues, Kathleen Woods Kolodgy is hereby reinstated to the Kentucky Bar Association and restored to the practice of law in this Commonwealth pursuant to SCR 3.500(l)(a).
STEPHENS, C.J., and COMBS, LAMBERT, LEIBSON, REYNOLDS, SPAIN and WINTERSHEIMER, JJ., concur.
ENTERED: March 14, 1991.
/s/Robert F. Stephens
CHIEF JUSTICE